Jenkins, P. J.
While the evidence of the claimant bank’s official, the only witness in the ease, was not altogether clear and comprehensive concerning all the matters testified to, yet since it was altogether undisputed, and since it was distinct and positive upon the salient issue of title, and since every reasonable deduction which could be drawn from his entire testimony went to establish the claimant’s ownership of the property, the court did not err in directing a verdict accordingly.

Judgment affirmed.


Stephens, J., concurs. Bell, J., disqualified.

Waldo DeLoachs, for plaintiff.
P. Q. Bryan, W. G. Martin, for defendants.